

113 HR 3186 IH: Hank Aaron Congressional Gold Medal Act
U.S. House of Representatives
2013-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3186IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2013Mr. Kind (for himself and Mr. Bachus) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo award a Congressional Gold Medal to Hank Aaron, in recognition of his contributions to the national pastime of baseball and his perseverance in overcoming discrimination and adversity to become a role model for all Americans.1.Short titleThis Act may be cited as the Hank Aaron Congressional Gold Medal Act.2.FindingsThe Congress finds as follows:(1)Henry Louis Hank Aaron was born in Mobile, Alabama, on February 5, 1934, to Herbert and Estella Aaron.(2)One of baseball’s greatest players, Hank Aaron broke many of the sport’s most distinguished records including the career home run record, which he held for over 33 years.(3)Hank Aaron began his baseball career while still in high school, playing semi-professionally for the Mobile Black Bears. He continued on to the Indianapolis Clowns whom he helped lead to victory in the Negro League World Series.(4)Hank Aaron rocketed through the Minor Leagues, being named the Northern League Rookie of the Year playing for the Eau Claire Bears in 1952 and MVP of the South Atlantic League playing for the Jacksonville Tars in 1953.(5)In 1954 Hank Aaron started his 23-year career in Major League Baseball playing for the Milwaukee Braves. He played with the Braves for 21 years, following them to Atlanta when they moved in 1966. In his final two years in the Major League, he played for the Milwaukee Brewers.(6)To this day, Hank Aaron holds several Major League records, including most career RBIs (2,297), most career extra base hits (1,477), most career total bases (6,856), and most consecutive seasons with 150 or more hits (17).(7)On April 8, 1974, Hank Aaron broke Babe Ruth's career home run record. At the end of his career, Hank Aaron had 755 home runs, a record that was not beaten until 2007 by Barry Bonds.(8)Hank Aaron made the All Star Team for 21 consecutive years, from 1955 to 1975.(9)Hank Aaron has received numerous awards for his prowess in Major League baseball, including 3 Golden Gloves, 2 National League batting titles, 4 National League home run champion titles, and the Major League Lou Gehrig Memorial Award. He was also named National League MVP in 1957.(10)Hank Aaron has been recognized for his success by many people and institutions. He was inducted into the Baseball Hall of Fame in 1982, received a Presidential Citizens Medal from President Bill Clinton, and a Presidential Medal of Freedom from President George W. Bush. He was awarded the Spingarn Medal from the NAACP (’76) for outstanding achievement by an African-American.(11)A great sportsman who constantly pushed the limits of the game, as well as the cultural limits of the time, Hank Aaron is a true American role model and will inspire Americans for generations to come.3.Congressional gold medal(a)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of the Congress, of a gold medal of appropriate design to Hank Aaron, in recognition of his contributions to the national pastime of baseball and his perseverance in overcoming discrimination and adversity to become a role model for all Americans.(b)Design and strikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.4.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 3 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal.5.Status of medals(a)National medalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code.(b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.6.Authority to use fund amounts; proceeds of sale(a)Authority To use fund amountsThere is authorized to be charged against the United States Mint Public Enterprise Fund, such amounts as may be necessary to pay for the costs of the medals struck pursuant to this Act.(b)Proceeds of saleAmounts received from the sale of duplicate bronze medals authorized under section 4 shall be deposited into the United States Mint Public Enterprise Fund.